Citation Nr: 1512337	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected status-post anterior cruciate ligament repair, left knee (hereinafter, "left knee disorder").

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee disorder based upon limitation of extension.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected status-post anterior cruciate ligament repair, right knee (hereinafter, "right knee disorder").

4.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2015.  A transcript of this hearing is of record.

The Board acknowledges that the RO previously determined the Veteran did not timely perfect his appeal on the lumbar spine claim.  Specifically, he submitted a timely Notice of Disagreement (NOD) to the May 2011 rating decision that denied that claim, but did not submit a timely Substantive Appeal to the Statement of the Case (SOC).  As the SOC was promulgated to the Veteran on June 16, 2014, he would have 60 days from that date in which to submit a timely Substantive Appeal.  A statement from his accredited representative which included this issue was received in September 2014, and a formal VA Form 9 (Appeal to the Board) was received in October 2014; both of which were after the 60 day period.  In this case, however, the Board elects to exercise jurisdiction over this claim, despite the lack of clear evidence of a timely-filed Substantive Appeal, since testimony was taken on the issue at the aforementioned January 2015 hearing.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal is not jurisdictional and that VA may elect to waive the appellant's failure to file a timely substantive appeal); see also Archbold v. Brown, 9 Vet. App. 124 (1996); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

Initially, the Board notes that the Veteran indicated at his January 2015 hearing that there were medical records relevant to his appellate claims that were not of record, to include from VA medical facilities.  The United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  The Veteran also indicated recent medical treatment from Kaiser Permanente at his January 2015 hearing.  See Transcript p. 7.  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board further notes the Veteran indicated that his knee disorders had increased in severity since the last VA examination of February 2011.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a remand is also required to accord the Veteran a new examination to address the current severity of his service-connected knee disorders.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

With regard to the lumbar spine claim, the Board notes that the Veteran essentially contends, to include at his January 2015 hearing, that he developed this disability secondary to his service-connected knee disorders.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Board acknowledges the February 2011 VA examination included an opinion to the effect the Veteran's lumbar spine disorder was not caused by his knees.  However, this opinion did not specifically address whether the lumbar spine disorder was aggravated by the service-connected knees as required by Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Without such an opinion, the Board must find that this examination is not adequate for resolution of the lumbar spine claim.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that it must also remand the lumbar spine claim for an examination which does adequately address the nature and etiology of his lumbar spine disorder, to include the issue of secondary aggravation.  See Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptomatology; as well as the nature, extent and severity of his knee symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his knees and lumbar spine since March 2011, to include requesting a release for any records from Kaiser Permanente for this period.  Even if the Veteran does not respond, obtain any outstanding VA medical records for this relevant period.

After securing any necessary release, obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate his knee and lumbar spine claims.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Regarding the evaluation of the service-connected knee disorders, the examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.

With respect to any lumbar spine disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected knee disorders.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed on the examination(s) should be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion without resort to speculation, the examiner should provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




